Page 1

ETAT SOMMAIRE DE REALISATIONS DES CAHIER DE CHARGES

CAHIER DES CHARGES UFA LOUNDOUGOU TOUKOULAKA

I- ANNEE 2002 REF. SUIVI MONTANT MONTANT
COMPTABLE PREVU REALISE
livraison d'une machine à dactylographier grand chariot marque Olympia CL2201 Non défini 650 000|

Réparation du véhicule Mitsubishi Pajero immatriculée 362 DH 4

CL2202 1 500 00 1 500 000|

4 panneaux solaires 40 w avec régulateur EF Boyélé , Dongou , Epéna et CL2208 Non défini 9 723 435)
Toukoulaka

Livraison de Trois Ordinateurs PC Complets avec Onduleur CL2204 Non défini 3 666 354|
Livraison de Trois Appareils Radiophoniques, CL2205 Non défini 4 154 928)

L2206 15 000 000

Constrution école primaire et trois logements pour les enseignants à Bangui - Motaba È 1

lion é i Pr CL2207 15000000 | 107 018 277)
Constrution école primaire et trois logements pour les enseignants à Manfouété

CL2208 15 000 000
JConstrution un Dispensaire et de trois logements pour le personnel de santé à Boucy-Boucy
Contribution à l'achèvement de la résidence du Préfet à Impfondo CL2209 10 000 000 10 000 000!
CL2210 5 000 000 13 757 458]

Exécution de 10 puits de 10 mètres en moyenne { 8 à Impfondo , 2 à Dongou et 2 à Epéna )
Contribution à l'achèvement du bloc opératoire de Dongou GL2211 15 000 000 15000 000
II- ANNEE 2003
2000 L DE GAS-OIL CL2301 Non défini 962 864
lAchat d'une ambulance CL2302 40 000 000 18 447 848
Réhabilitation des bureaux DREF et du logement du DREF de la Likouala CL2303 20 000 000 19166 370
Contribution entretien des rivières Mandoungouba, Motaba et Likouala aux herbes CL2304 5 000 000 5 000 000|
[Contribution à la réfection du local de la DREF du Pool CL2305 15 000 000 15 000 000)
III- ANNEE 2004
2000 L DE GAS-OIL CL2401 Non défini 907 220
Fourniture de quatre photocopieuses pour la Préfecture de la Likouala CL2402 5 000 000 3 354 424]
Contribution pour tenues de travail, bérets et des paires de chaussures CL2403 20 000 000 20028 795
Contribution à la Construction du centre médical et du logement du médecin chef de Dongou CLa404 1200 AÉPOCUn
Contribution à la Construction de la Brigades des Eaux et Forêts de Mbouanela CL2405 15 000 000 35 781 719)
Contribution à la Construction d'un complexe omnisports à Impfondo CL2406 5 000 000 5 000 000

Contribution aux travaux d'entretien des rivières Mandoungouba, Motaba et Likouala

Page 2

ETAT SOMMAIRE DE REALISATIONS DES CAHIER DE CHARGES

CAHIER DES CHARGES UFA LOUNDOUGOU TOUKOULAKA

TV- ANNEE 2005

2000 L DE GAS-OIL CL2501 Non défini 619 500)
Livraison de trois Photocopieuses ( format moyen) CL2502 Non défini 2 639 008
Construction d'un Dispensaire et de trois logements pour personnel de Santé à Banghui- CL2503 15 000 000 14 146 468)
Motaba

Construction d'un CEG et de 3 logements à Mafouété CL2504 20 000 000 23 315 741
Livraison de deux (02) Photocopieuses (grand format) CL2505 Non défini 4 978 495
Construction du poste de contrôle des EF de Boyélé, suivant un plan à convenir CL2506 15 000 000 12 000 000!
livraison de trois (03) moto tout terrain, suivant un modèle à convenir CL2507 Non défini 5 136 480]

V- ANNEE 2006

2000 L DE GAS-OIL CL2601 Non défini 845 000
Livraison de Trois(03) motos tout terrain ( motos-cross) avec casque de protection CL2602 Non défini 13 802 559]
livraison de deux (02) moteurs HB de 40 CV avec (coques Aluminium) CL2603 Non défini 5 707 200|
Livraison de trois (03) moteurs 25 cv avec coques légères ( coques en aluminium ) CL2604 Non défini 6 962 784]

399 272 927)

Vu et approuvé à Impfondo le 29/05/2020

Pour l'administration de l'Economie Forestière Pour la CIB

